department of the treasury internal_revenue_service washington d c office_of_chief_counsel cc el d number release date uilc date internal_revenue_service national_office chief_counsel_advice memorandum for north-south carolina district_counsel cc ser ncs gbo from chief branch disclosure litigation cc el d subject farm labor contractor memorandum of understanding mou this is in response to your request dated date this document is not to be cited as precedent we have reviewed the mou between the united state department of labor wage and hour division usdolwh the florida department of labor and employment security fdles and the service regarding the farm labor contractor licensing project which the north south carolina district would like to use as a model for its mou the first paragraph indicates that t his agreement will serve as the ongoing request by the usdolwh and the fdles to the irs to provide federal employment_tax information pursuant to form_8821 the intent of the agreement serving as an ongoing request is unclear because a form_8821 is being used there is no need for the service to receive a written request from usdolwh and or fdles as is the case with disclosures pursuant to sec_6103 we suggest you use language similar to that in the low_income_housing_credit program mou which also incorporates the use of forms for disclosure purposes to the extent that the form_8821 is being executed according to its instructions and provides disclosure authority for disclosing participants' federal employment_tax filing and payment histories we suggest paragraph indicate that the service is providing the information in accordance with a valid form_8821 paragraph indicates that irs agents may accompany usdolwh agents on compliance sweeps it is our understanding that the nature of these compliance sweeps is educational this allows the irs to explain the federal employment_tax requirements and observe how the program operates provided the irs does not provide any_tax information for these sweeps including the names and addresses of taxpayers disclosure would not have an effect on these joint activities to the extent joint enforcement activities with nontax agencies are contemplated sec_6103 would generally preclude such activities if you have any questions please call
